Title: Thomas Jefferson to Peter Cottom, 7 May 1816
From: Jefferson, Thomas
To: Cottom, Peter


          
            Sir
             Monticello May. 7. 16.
          
          I recieved some time ago a letter from messrs Brooks and Ashley assignees of Bradford & Inskeep an application for the cost of the Portfolio for the year 1814. and lately one from Thomas de Silur as proprietor for the year 1815. percieving however that you are agent in Richmond for that publication, and there being difficulty in remitting small sums to other states, I prefer making the payments to you. I will pray you therefore to call on mr Gibson of the firm of Gibson & Jefferson in Richmond for the two year’s payment, and hereafter to call on him annually  for the yearly cost while I continue a subscriber, and he will be so kind as to pay the same on sight of this letter. accept the assurance of my respects.
          Th: Jefferson
        